Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Files Investigational New Drug Application with FDA for Anticancer Drug LOR-253 TORONTO, CANADA, June 1, 2010 – Lorus Therapeutics Inc. (TSX: LOR; OTCBB: LRUSF) (“Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced the filing of an Investigational New Drug (IND) application with the U.S. Food & Drug Administration (FDA) for its anticancer drug candidate LOR-253. The IND application is for a first-in-man Phase I dose escalation trial in advanced or metastatic solid tumors. The trial will assess the safety profile, tolerability, and antitumor activity of LOR-253 in cancer patients, as well as pharmacokinetic and pharmacodynamic properties of this drug. The Phase I trial will be conducted at Memorial Sloan-Kettering Cancer Center in New York, NY. The Principal Investigator for the trial is Dr. Richard D. Carvajal. About LOR-253 LOR-253 is a small molecule compound that has shown selective and potent antitumor activity in preclinical investigations with a variety of human cancers, including colon cancer and non-small cell lung cancer, and has demonstrated an excellent therapeutic window due to its low toxicity.
